Case 3:14-cv-00751-GPC-AGS Document 631 Filed 06/26/19 PageID.28266 Page 1 of 3



    1   WRIGHT, L'ESTRANGE & ERGASTOLO
         John H. L'Estrange, Jr. (SBN 049594)
    2    jlestrange@wlelaw.com
         Joseph T. Ergastolo (SBN 137807)
    3    jte@wlelaw.com
         Andrew E. Schouten (SBN 263684)
    4    aschouten@wlelaw.com
        402 West Broadway, Suite 1800
    5   San Diego, CA 92101
        (619) 231-4844; Fax: (619) 231-6710
    6
        Attorneys for Plaintiff and Counterdefendant
    7   Bona Fide Conglomerate, Inc. and
        Counterdefendant Ruben Lopez
    8
        Kevin W. Alexander (SBN: 175204)
    9   J. Daniel Holsenback (SBN: 145640)
        Matthew P. Nugent (SBN: 214844)
   10   Joseph W. Goodman (SBN: 230161)
        GORDON REES SCULLY MANSUKHANI, LLP
   11   101 W. Broadway, Suite 2000
        San Diego, CA 92101
   12   Telephone: (619) 696-6700
        Facsimile: (619) 696-7124
   13   Email: kalexander@grsm.com
        Email: jholsenback@grsm.com
   14   Email: mnugent@grsm.com
        Email: jgoodman@grsm.com
   15
        Attorneys for Defendant and Counterclaimant
   16   SourceAmerica
   17                        UNITED STATES DISTRICT COURT
   18                     SOUTHERN DISTRICT OF CALIFORNIA
   19
        BONA FIDE CONGLOMERATE, INC., Case No.: 14cv0751 GPC (AGS)
   20
                          Plaintiff,
   21                                             JOINT MOTION TO DISMISS THE
                           v.                     AMENDED AND SUPPLEMENTAL
   22                                             COMPLAINTS AND AMENDED
        SOURCEAMERICA, et al.,                    COUNTERCLAIMS, WITH
   23                                             PREJUDICE
                          Defendants.
   24                                             [Fed. R. Civ. P. 41(a)(1)(A)(ii),
                                                  (a)(2), (c)]
   25
                                                  Courtroom: 14A
   26                                             Judge: Hon. Larry Alan Burns
   27   AND RELATED COUNTERCLAIMS
   28


                                                             Case No. 14cv0751 GPC (AGS)
Case 3:14-cv-00751-GPC-AGS Document 631 Filed 06/26/19 PageID.28267 Page 2 of 3



    1         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), (a)(2), (c), Civil
    2   Local Rules, Civil Chambers Rules, and their agreement to settle the above-entitled
    3   action,   Plaintiff   and   Counterdefendant    Bona    Fide    Conglomerate,    Inc.,
    4   Counterdefendant      Ruben    Lopez,    and    Defendant      and   Counterclaimant
    5   SourceAmerica (collectively, the “Parties”), by and through their respective
    6   counsel of record, hereby jointly move the Court to dismiss with prejudice the
    7   above-entitled action in its entirety, including the Amended Complaint,
    8   Supplemental Complaint, and Amended Counterclaims in their entirety, with the
    9   Parties to each bear their own attorney’s fees and costs.
   10   DATED: June 26, 2019             WRIGHT, L’ESTRANGE & ERGASTOLO
                                         Attorneys for Plaintiff and Counterdefendant Bona
   11                                    Fide Conglomerate, Inc. and Counterdefendant
                                         Ruben Lopez
   12
                                         By: s/ Joseph T. Ergastolo
   13                                           Joseph T. Ergastolo
                                                jte@wlelaw.com
   14

   15   DATED: June 26, 2019             GORDON REES SCULLY MANSUKHANI, LLP
                                         Attorneys for Defendant and Counterclaimant
   16                                    SourceAmerica
   17                                    By: s/ Joseph W. Goodman
                                                Joseph W. Goodman
   18                                           jgoodman@grsm.com
   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  2
                                                                    Case No. 14cv751 GPC (AGS)
Case 3:14-cv-00751-GPC-AGS Document 631 Filed 06/26/19 PageID.28268 Page 3 of 3



    1   SIGNATURE CERTIFICATION
    2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
    3   Policies and Procedures Manual, I hereby certify that the content of this document
    4   is acceptable to all of the above-named signatories, and that I obtained counsel’s
    5   authorization to affix electronic signatures to this document.
    6
        DATED: June 26, 2019                   WRIGHT, L’ESTRANGE & ERGASTOLO
    7                                          Attorneys for Plaintiff and Counterdefendant
                                               Bona Fide Conglomerate, Inc. and
    8                                          Counterdefendant Ruben Lopez
    9                                          By: s/ Joseph T. Ergastolo
                                                      Joseph T. Ergastolo
   10                                                 jte@wlelaw.com
   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  3
                                                                  Case No. 14cv751 GPC (AGS)
